DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-32, 35 and 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (U.S. 2013/0032390; hereinafter Hu).
Regarding claim 27, Hu discloses a semiconductor substrate, comprising:
a dielectric layer (see labeled fig. 3G-4) having a first surface (e.g. upper surface) and a second surface (e.g. lower surface) that are opposite to each other;

a second dielectric layer (see labeled fig. 3G-4) covering a portion of the first circuit layer and defining a plurality of holes that expose a remaining portion of the first circuit layer, 
a plurality of first conductive posts (see labeled fig. 3G-4) disposed in the holes;
a solder (see labeled fig. 3G-4) disposed on one of the plurality of first conductive posts; and
a semiconductor element 40 (fig. 3G-4) disposed over the one of the plurality of first conductive posts and electrically connected to the one of the plurality of first conductive posts through the solder (see labeled fig. 3G-4).

    PNG
    media_image1.png
    359
    848
    media_image1.png
    Greyscale

	
	Regarding claim 28, Hu discloses an electrical contact layer (see labeled fig. 3G-4) disposed on the second surface of the dielectric layer; and a third dielectric layer 30 (fig. 3G-4) covering the second surface of the dielectric layer and exposing a portion of the electrical contact layer (see labeled fig. 3G-4). 
Regarding claim 29, Hu discloses that wherein the segments of the first circuit layer (see labeled fig. 3G-4) comprise a plurality of first circuit layer pads, and for each of the plurality of first circuit layer 
Regarding claim 30, Hu discloses that wherein the surface of the first circuit layer (see labeled fig. 3G-4) exposed from the first surface of the dielectric layer is recessed from the first surface of the dielectric layer (see labeled fig. 3G-4).
Regarding claim 31, Hu discloses that wherein the segments of the first circuit layer (see labeled fig. 3G-4) comprise a plurality of first circuit layer pads (e.g. the outer pads of the segments of the first circuit layer in labeled fig. 3G-4) and at least one first circuit layer conductive trace (e.g. the middle pad of the segments of the first circuit layer in labeled fig. 3G-4), and wherein the at least one first circuit layer conductive trace is located between two adjacent ones of the plurality of first circuit layer pads.
Regarding claim 32, Hu discloses that a second circuit layer (see labeled fig. 3G-4) disposed on a surface of the second dielectric layer (see labeled fig. 3G-4), wherein the surface of the second dielectric layer faces away from the first surface of the dielectric layer, the second circuit layer further comprises a plurality of input/output pads (e.g. the outer pads) and at least one second circuit layer conductive trace (e.g. the middle pad), and wherein each of the input/output pads is connected to one of the segments of the first circuit layer through a corresponding one of the plurality of first conductive posts (see labeled fig. 3G-4), and wherein the at least one second circuit layer conductive trace positioned between two adjacent ones of the plurality of input/output pads.
	Regarding claim 35, Hu discloses that wherein the segments of the first circuit layer (see labeled fig. 3G-4) comprise a plurality of first circuit layer pads (e.g. the outer pads of the segments of the first circuit layer in labeled fig. 3G-4) and at least one first circuit layer conductive trace (e.g. the middle pad), and the first circuit layer pads of the first circuit layer and the at least one first circuit layer conductive trace of the first circuit layer are exposed from the first surface of the dielectric layer (see labeled fig. 3G-4).

Regarding claim 58, Hu discloses that wherein the solder is in contact with the one of the plurality of first conductive posts (see labeled fig. 3G-4).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 50-51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2013/0032390; hereinafter Hu) in view of Liu (U.S. 2010/0319966).
Regarding claim 33, Hu substantially discloses all the limitation as claimed above. Hu also discloses that wherein the segments of the first circuit layer (see labeled fig. 3G-4) comprise a plurality of first circuit layer pads (e.g. the outer pads of the segments of the first circuit layer in labeled fig. 3G-4) and at least one first circuit layer conductive trace (e.g. the middle pad of the segments of the first circuit layer in labeled fig. 3G-4).
Hu doesn’t disclose a pitch between at least one of the plurality of input/output pads and an adjacent one of the at least one second circuit layer conductive trace is greater than a pitch between at least one of the plurality of first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace.
However, Liu discloses a device comprising: the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’) and at least one first circuit layer conductive trace 

    PNG
    media_image2.png
    607
    975
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the pitch between at least one of the plurality of input/output pads and an adjacent one of the at least one second circuit layer conductive trace is greater than a pitch between at least one of the plurality of first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace, as taught by Liu, in order to improve an efficiency, design flexibility and increase the device functionality for the semiconductor package.
Regarding claim 34, Liu discloses that wherein the segments of the first circuit layer comprise at least one first circuit layer conductive trace (see labeled fig. 4F’), and a width of the at least one second 
Regarding claim 50, Liu discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’), and wherein the plurality of first conductive posts (see labeled fig. 4F’) and the plurality of first circuit layer pads are formed integrally (fig. 4F’).
Regarding claim 51, Hu discloses that a second circuit layer (see labeled fig. 3G-4) disposed on a surface of the second dielectric layer (see labeled fig. 3G-4), wherein the surface of the second dielectric layer faces away from the first surface of the dielectric layer, the second circuit layer further comprises a plurality of input/output pads (e.g. the outer pads) and at least one second circuit layer conductive trace (e.g. the middle pad), and wherein each of the input/output pads is connected to one of the segments of the first circuit layer through a corresponding one of the plurality of first conductive posts (see labeled fig. 3G-4), and wherein the at least one second circuit layer conductive trace positioned between two adjacent ones of the plurality of input/output pads.
Hu doesn’t disclose a pitch between one of the input/output pad and the at least one second conductive trace is greater than a pitch between one of the first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace.
However, Liu discloses the device further comprising: a pitch (see labeled fig. 4F’) between one of the input/output pad and the at least one second conductive trace 200b’ is greater than a pitch (see labeled fig. 4F’) between one of the first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace (see labeled fig. 4F’).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the pitch between one of the input/output pad and the at least one second conductive trace is greater than a pitch between one of the first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace, as 
Regarding claim 54, Liu discloses that wherein a width of one of the input/output pads (e.g. the I/O pad at the peripheral area in labeled fig. 4F’) is greater than a width of the corresponding segment of the first circuit layer connected to the input/output pad (see labeled fig. 4F’).

Claims 36, 49, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2013/0032390; hereinafter Hu) in view of Yamano (U.S. 8415796).
Regarding claim 36, Hu substantially discloses all the limitation as claimed above. Hu also discloses that wherein the segments of the first circuit layer (see labeled fig. 3G-4) comprise a plurality of first circuit layer pads (e.g. the outer pads of the segments of the first circuit layer in labeled fig. 3G-4) and at least one first circuit layer conductive trace (e.g. the middle pad of the segments of the first circuit layer in labeled fig. 3G-4).
Hu doesn’t disclose a pitch between two adjacent ones of the plurality of first circuit layer pads is greater than a line spacing between two adjacent ones of the plurality of first circuit layer conductive traces.
However, Yamano discloses a device comprising: the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14) and a plurality of first circuit layer conductive traces (see labeled fig. 14), and a pitch between two adjacent ones of the plurality of first circuit layer pads (see labeled fig. 14) is greater than a line spacing between two adjacent ones of the plurality of first circuit layer conductive traces (see labeled fig. 14).


    PNG
    media_image3.png
    552
    975
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the pitch between two adjacent ones of the plurality of first circuit layer pads is greater than a line spacing between two adjacent ones of the plurality of first circuit layer conductive traces, as taught by Yamano, in order to increase the device functionality for a semiconductor package.
	Regarding claim 49, Yamano discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14), further comprising for each of the plurality of first circuit layer pads (see labeled fig. 14) comprises: a seed layer 30a (fig. 14) between the first circuit layer pad (see labeled fig. 14) and the respective one of the plurality of first conductive posts (see labeled fig. 14).

    PNG
    media_image4.png
    552
    975
    media_image4.png
    Greyscale


	Regarding claim 55, Yamano discloses that wherein a pitch (fig. 14) between two adjacent ones of the plurality of first conductive posts (see labeled fig. 1) is greater than a space between two adjacent ones of the segments of the first circuit layer (see labeled fig. 14).
	
	Claims 37-38, 41, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (U.S. 8415796) in view of Hu et al. (U.S. 2013/0032390; hereinafter Hu).
Regarding claim 37, Yamano discloses a semiconductor structure, comprising:
a dielectric layer 22 (fig. 15) having a first surface (see labeled fig. 15) and a second surface that are opposite to each other (fig. 15),
a first circuit layer 30a (fig. 15) embedded in the dielectric layer 22 and exposed from the first surface of the dielectric layer, the first circuit layer comprising a plurality of segments, 
a second dielectric layer 20 (fig. 15) covering a portion of the first circuit layer 30a and defining a plurality of holes (see labeled fig. 15) that expose a remaining portion of the first circuit layer, the 
a plurality of conductive posts (see labeled fig. 15) disposed in respective ones of the holes (see labeled fig. 15), 
a second circuit layer (see labeled fig. 15) disposed on the second surface of the second (see labeled fig. 15) dielectric layer 20 (fig. 15), and a plurality of input/output pads 12 (fig. 15) disposed on the second surface of the second dielectric layer 20 (fig. 15), wherein a thickness of one of the plurality of input/output pads 12 (fig. 15) is greater than a thickness of the second circuit layer 18 (fig. 15).


    PNG
    media_image5.png
    566
    975
    media_image5.png
    Greyscale

	Yamano doesn’t disclose a solder disposed on one of the plurality of conductive posts; and a semiconductor element disposed over the one of the plurality of conductive posts and electrically connected to the one of the plurality of conductive posts through the solder.
	However, Hu discloses a semiconductor device comprising: a solder (see labeled fig. 3G-4) disposed on one of the plurality of first conductive posts; and

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Yamano by having the solder disposed on one of the plurality of conductive posts; and a semiconductor element disposed over the one of the plurality of conductive posts and electrically connected to the one of the plurality of conductive posts through the solder, as taught by Hu, in order to enhance the structural strength for the semiconductor package.
	Regarding claim 38, Hu discloses that the second circuit layer further comprises at least one second circuit layer conductive trace (e.g. the middle pad) located between two adjacent ones of the plurality of input/output pads.
	Regarding claim 41, Yamano discloses the device further comprising: an electrical contact layer 32 (fig. 15) disposed on the second surface of the dielectric layer 22 (fig. 15); and a third dielectric layer 24 (fig. 15) covering the second surface of the dielectric layer and exposing a portion of the electrical contact layer 32 (fig. 15).
	Regarding claim 52, Yamano discloses that the semiconductor structure further comprising: a semiconductor element (e.g. the element forming areas T in which the circuit elements such as the transistor, etc. are formed or provided in the silicon substrate 10a, fig. 1 and fig. 15, column 8, lines 30+ and column 9, lines 36+) electrically connected to the plurality of input/output pads 12 (fig. 15).
Regarding claim 53, Yamano discloses that wherein the first surface of the dielectric layer 22 (fig. 15) faces the semiconductor element 10a (fig. 15).
	
Claims 39, 40 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (U.S. 8415796) in view of Hu et al. (U.S. 2013/0032390; hereinafter Hu) and further in view of Liu (U.S. 2010/0319966).
Regarding claim 39, Yamano as modified by Hu substantially discloses all the limitation as claimed above except for a pitch between one of the plurality of input/output pads and an adjacent one of the at least one second circuit layer conductive trace is greater than a pitch between one of the plurality of first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace	
Liu discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’) and at least one first circuit layer conductive trace (see labeled fig. 4F’), and wherein a pitch between one of the plurality of input/output pads (e.g. I/O pad in labeled fig. 4F’) and an adjacent one of the at least one second circuit layer conductive trace 200b’ (fig. 4F’) is greater than a pitch between one of the plurality of first circuit layer pads (see labeled fig. 4F’) and an adjacent one of the at least one first circuit layer conductive trace (see labeled fig. 4F’).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Yamano and Hu by having the pitch between at least one of the plurality of input/output pads and an adjacent one of the at least one second circuit layer conductive trace is greater than a pitch between at least one of the plurality of first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace, as taught by Liu, in order to improve an efficiency, design flexibility and increase the device functionality for the semiconductor package.
Regarding claim 40, Liu discloses that wherein the segments of the first circuit layer comprise at least one first circuit layer conductive trace (see labeled fig. 4F’), and a width of the at least one second 
Regarding claim 56, Liu discloses a second conductive post extending from the second surface of the dielectric layer toward the first surface of the dielectric layer and contacting the first circuit layer, wherein a space (see labeled fig. 4F’) between two adjacent ones of the second conductive post (see labeled fig. 4F’) is greater than the pitch (see labeled fig. 4F’) between two adjacent ones of the plurality of first conductive posts (see labeled fig. 4F’).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2013/0032390; hereinafter Hu).
Regarding claim 59, as discussed in details above, Hu substantially discloses all the limitation as claimed above.  Hu also discloses that an input/output pad disposed on the one of the plurality of conductive posts and in contact with the solder (see labeled fig. 3G-4) and the width of the input/output pad is less than a width of the solder (see labeled fig. 3G-4).
Hu doesn’t disclose a width of the input/output pad is greater than a width of a corresponding one of the plurality of segments of the first circuit layer.  It would have been obvious of the design choice to provide a width of the input/output pad is greater than a width of a corresponding one of the plurality of segments of the first circuit layer, since applicant has not disclosed that the width of the input/output pad is greater than a width of a corresponding one of the plurality of segments of the first circuit layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any width of the input/output pad and the plurality of segments of the first circuit layer.

Allowable Subject Matter
s 60-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 6/18/2021, have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. (US 2013/0032390) for currently amended claims 27-41, 49-56 and new claims 57-59.  Please see the new grounds of rejection above for currently amended claims 27-41, 49-56 and new claims 57-59.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894